Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-10 are pending in this application.
Election/Restrictions
Applicants elect Species I to claims 2-6 is acknowledged, thus, independent claims 1 and 9-10 will be included in the examination. This election is made without traverse.  Claims 7-8 are withdrawn as non-elected claims.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US. Pub. 2015/0104199).
Ye et al. anticipate a bi-directional optical sub-assembly comprising a transmitter optical path sub-assembly (1140), a receiver optical sub-assembly (1130), a wavelength division multiplexing sub-assembly (1155), and an optical fiber interface (1110), wherein the transmitter optical path sub-assembly is configured to: generate emitted light and provide the emitted light for the wavelength division multiplexing sub-assembly; the wavelength division multiplexing sub-assembly is configured to: transparently transmit, to the optical fiber interface, the emitted light from the transmitter optical path sub-assembly, and reflect, to the receiver optical sub-assembly, received light from the optical fiber interface; the optical fiber interface is configured to: transmit, to the an outside, the emitted light from the wavelength division multiplexing sub-assembly, and transmit, to the wavelength division multiplexing sub-assembly, received light received from the outside; and the receiver optical sub-assembly is configured to receive the received light reflected by the wavelength division multiplexing sub-assembly (Fig. 11).

    PNG
    media_image1.png
    519
    514
    media_image1.png
    Greyscale

Reproduced from US. Pub. 2015/0104199.

Ye et al. further anticipate that the wavelength division multiplexing sub-assembly comprises a planar lightwave circuit; wherein the wavelength division multiplexing sub-assembly comprises n predisposed films disposed side by side, n is a quantity of paths of received light, and n > 2; and each predisposed film is configured to transparently transmit the emitted light, wherein when j < n, a jth predisposed film is configured to: reflect one of various paths of received light to the receiver optical sub-assembly, and transparently transmit another path of received light to a (j+1)th predisposed film, wherein 1 ≤  j ≤ n, and a first predisposed film is a film facing the optical fiber interface in the n predisposed films; or when j = n, the jth predisposed film is configured to reflect, to the receiver optical sub- assembly, one path of received light transparently transmitted by a (j-1)th predisposed film (Fig. 11).
Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (CN102723996) (Applicant’s cited).
Regarding claims 1, 9 and 10, Zeng et al. anticipate a bi-directional optical sub-assembly comprising a transmitter optical path sub-assembly (2), a receiver optical sub-assembly (3), a wavelength division multiplexing sub-assembly (e.g. prism 8 with WMD elements 5 and 6), and an optical fiber interface (4), wherein the transmitter optical path sub-assembly is configured to: generate emitted light and provide the emitted light for the wavelength division multiplexing sub-assembly; the wavelength division multiplexing sub-assembly is configured to: transparently transmit, to the optical fiber interface, the emitted light from the transmitter optical path sub-assembly, and reflect, to the receiver optical sub-assembly, received light from the optical fiber interface; the optical fiber interface is configured to: transmit, to the an outside, the emitted light from the wavelength division multiplexing sub-assembly, and transmit, to the wavelength division multiplexing sub-assembly, received light received from the outside; and the receiver optical sub-
Regarding claims 2-3 and 6, Zeng et al. further anticipate that the wavelength division multiplexing sub-assembly comprises a receiving deflecting prism, and the receiving deflecting prism comprises a first refraction surface, a first reflection surface, a second refraction surface, and a third refraction surface, wherein the first refraction surface is disposed facing the transmitter optical path sub-assembly, a film is disposed on the first refraction surface, and the film is configured to fully transmit the emitted light and fully reflect the received light; the first reflection surface is configured to reflect, to the third refraction surface, the received light reflected by the film; the second refraction surface is disposed facing the optical fiber interface, and the second refraction surface is configured to: transmit, to the optical fiber interface, the emitted light transparently transmitted by the first refraction surface, and propagate, to the first refraction surface, the received light from the optical fiber interface; and the third refraction surface is disposed facing the receiver optical sub-assembly, and the third refraction surface is configured to propagate, to the receiver optical sub-assembly, the received light reflected by the first refraction surface;
wherein the receiver optical sub-assembly comprises n receiving light-splitting films facing the third refraction surface, n is a quantity of paths of received light, and n ≥2, wherein when i < n, an ith receiving light-splitting film is configured to: transparently transmit one path of received light propagated by the third refraction surface, and reflect another path of received light to a second reflection surface on the receiving deflecting prism, and the second reflection surface is configured to: reflect the another path of received light, and propagate the another path of received light to an (i+1)th receiving light-splitting film through the third refraction surface, th receiving light-splitting film is configured to transparently transmit one path of received light propagated by the third refraction surface (Figs. 1-4).
Regarding claims 4-5, Zeng et al. further anticipate that the wavelength division multiplexing sub-assembly comprises a planar lightwave circuit; wherein the wavelength division multiplexing sub-assembly comprises n predisposed films disposed side by side, n is a quantity of paths of received light, and n > 2; and each predisposed film is configured to transparently transmit the emitted light, wherein when j < n, a jth predisposed film is configured to: reflect one of various paths of received light to the receiver optical sub-assembly, and transparently transmit another path of received light to a (j+1)th predisposed film, wherein 1 ≤  j ≤ n, and a first predisposed film is a film facing the optical fiber interface in the n predisposed films; or when j = n, the jth predisposed film is configured to reflect, to the receiver optical sub- assembly, one path of received light transparently transmitted by a (j-1)th predisposed film (Figs. 1-4).
Regarding claim 6, Zeng et al. further anticipate that the wavelength division multiplexing sub-assembly and the transmitter optical path sub-assembly are disposed side by side in a first direction, and the wavelength division multiplexing sub-assembly and the receiver optical sub-assembly are disposed side by side in a second direction, wherein the first direction is perpendicular to the second direction (Figs. 1-4).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883